DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are presented for examination.

Information Disclosure Statement
This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 09/09/2022.
Information Disclosure Statement (IDS) filed on 02/02/2022.
Third-Party Information Disclosure Statement (IDS) filed on 06/02/2022.
3.	Information disclosed and list on PTO 1449 was considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. U.S. 11,074,984. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
	Regarding claim 1, (U.S. 11,074,984) disclosed a liquid discharge head having an element board including an element configured to discharge a liquid, the liquid discharge head comprising: a first storage element, wherein the first storage element is a fuse element or an anti-fuse element; and a second storage element, wherein the second storage element is a semiconductor memory with a larger capacity than a capacity of the first storage element, wherein the first storage element is provided on the element board, and wherein the second storage element is provided on an area other than the element board (Claim 1, elements “a large capacity” in application and “capacity of holding a large capacity” in reference is not different invention, MPEP 2131.03).  
	Regarding claim 2, (U.S. 11,074,984) disclosed further comprising: a first electric wiring board including a first terminal electrically connected to the first storage element; and a second electric wiring board including the second storage element (Claim 2).  
	Regarding claim 3, (U.S. 11,074,984) disclosed wherein the liquid discharge head includes a housing, wherein the second electric wiring board includes a second terminal electrically connected to the second storage element, and wherein the first terminal and the second terminal are arranged on a same surface of the housing (Claim 3).  
	Regarding claim 4, (U.S. 11,074,984) disclosed wherein the first electric wiring board and the second electric wiring board are flexible boards (Claim 4).  
	Regarding claim 5, (U.S. 11,074,984) disclosed  wherein the second electric wiring board is arranged in a vertical upper direction of the first electric wiring board, in a posture in which the liquid discharge head is mounted in a recording device body (Claim 5).  
	Regarding claim 6, (U.S. 11,074,984) disclosed wherein the housing includes a first concave part on a surface on which the second storage element is arranged, and wherein the second storage element is inserted into the first concave part (Claim 6).  
	Regarding claim 7, (U.S. 11,074,984) disclosed  wherein the housing includes a second concave part on a same surface, wherein an end of the first electric wiring board on a side where a wiring included in the first electric wiring board is exposed protrudes from an opening of the second concave part, and wherein an end of the second electric wiring board on a side where a wiring included in the second electric wiring board is exposed protrudes from the opening of the second concave part (Claim 7).  
	Regarding claim 8, (U.S. 11,074,984) disclosed a method of manufacturing a liquid discharge head, comprising: 
	preparing an element board provided with a first storage element that is a fuse element or an anti-fuse element, the element board being configured to discharge a liquid; inspecting the element board; and mounting a second storage element, after inspecting the element board, which is a semiconductor memory with a larger capacity than the first storage element, on an area other than the element board (Claim 8, elements “a large capacity” in application and “capacity of holding a large capacity” in reference is not different invention.).  
	Regarding claim 9, (U.S. 11,074,984) disclosed further comprising writing information stored in the first storage element into the second storage element after mounting the second storage element (Claim 9).  
	Regarding claim 10, (U.S. 11,074,984) disclosed wherein the liquid discharge head further comprising: a first electric wiring board including a first terminal electrically connected to the first storage element; and a second electric wiring board including the second storage element (Claim 10).  
	Regarding claim 11, (U.S. 11,074,984) disclosed  wherein the liquid discharge head includes a housing, wherein the second electric wiring board includes a second terminal electrically connected to the second storage element, and wherein the first terminal and the second terminal are arranged on a same surface of the housing (Claim 11).  
	Regarding claim 12, (U.S. 11,074,984) disclosed wherein the first electric wiring board and the second electric wiring board are flexible boards (Claim 12).  
	Regarding claim 13, (U.S. 11,074,984) disclosed wherein the housing includes a first concave part on a surface on which the second storage element is arranged, and wherein the method further comprises, in mounting the second storage element, inserting the second storage element into the first concave part (Claim 13).  
	Regarding claim 14, (U.S. 11,074,984) disclosed further comprising, in mounting the second storage element, inserting the second storage element into the first concave part after a sealing material is injected into the first concave part (Claim 14).  
	Regarding claim 15, (U.S. 11,074,984) disclosed further comprising: arranging the first electric wiring board on a same surface of the housing so that an end on a side where a wiring included in the first electric wiring board is exposed protrudes from an opening of the second concave part, after preparing the element board; and arranging the second electric wiring board on the same surface of the housing so that an end on a side where a wiring included in the second electric wiring board is exposed protrudes from an opening of the second concave part, in mounting the second storage element, wherein the housing includes a second concave part on the same surface (Claim 15).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG Q LE/Primary Examiner, Art Unit 2827